Exhibit 10.13

 

PROFESSIONAL BRANCH MANAGER RETENTION PROGRAM

 

Under The Legg Mason, Inc.

 

1996 Equity Incentive Plan, As Amended

 

The Compensation Committee of the Legg Mason, Inc. Board of Directors has
adopted this Professional Branch Manager Retention Program (the “Program”) under
the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended from time to time
(the “Plan”), in order to enhance the ability of Legg Mason Wood Walker,
Incorporated, a wholly owned subsidiary of Legg Mason, to attract and retain
professional branch managers. Under this Program, certain professional branch
managers will be granted Performance Units in the nature of deferred bonuses and
retention awards. Deferred bonuses will generally be payable six years after the
close of the fiscal year to which they relate. Retention awards will generally
be payable if the grantee remains employed by the Company for a specific period
of time. Deferred bonuses and retention awards will be payable in Legg Mason,
Inc. common stock. This document sets out the terms and conditions under which
the Program will operate and the terms and conditions of each deferred bonus and
retention award granted under the Program. This document, the Program and each
deferred bonus and retention award are subject to the applicable terms and
conditions of the Plan.

 

1. Purpose – The purpose of the Program is to provide for the grant of
Performance Units that include deferred bonuses and retention awards for
Professional Branch Managers that are designed to further enhance the ability of
Legg Mason Wood Walker, Incorporated to attract and retain Professional Branch
Managers. The additional compensation payable to a Professional Branch Manager
for remaining with the Company for a specified period is in addition to the
compensation provided for services rendered and is intended solely to encourage
Professional Branch Managers to remain employed by the Company.

 

2. Definitions – As used herein, the following definitions shall apply:

 

(a) “Account” means the investment account established for Deferred Bonuses and
Retention Awards pursuant to the Program as described in Section 5(a) and
Section 6(a) of this document.

 

(b) “Branch Manager Compensation Schedule” means the Branch Manager Compensation
Schedule that is in effect at the Company for a particular Fiscal Year.

 

(c) “Board” means the Legg Mason, Inc. Board of Directors.

 

(d) “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan under
Section 3 thereof.



--------------------------------------------------------------------------------

(e) “Company” means Legg Mason Wood Walker, Incorporated.

 

(f) “Compensation Arrangement” means, for each Professional Branch Manager whose
compensation for a Fiscal Year is not determined pursuant to the Company’s
Branch Manager Compensation Schedule, the separate agreement or arrangement
between the Professional Branch Manager and the Company’s Private Client Group
management that provides the method to calculate such Professional Branch
Manager’s compensation for such Fiscal Year.

 

(g) “Deferred Bonus” means a Performance Unit granted under the Program
consisting of a deferred bonus credited to an Eligible Professional Branch
Manager pursuant to Section 4 of this document.

 

(h) “Disability” means a medically determinable physical or mental impairment
which, as determined by the Committee using such criteria as it establishes in
its sole and absolute discretion, will prevent the Professional Branch Manager
from performing his or her usual duties or any other similar duties available in
the Company’s employ for a period of at least twelve (12) months.

 

(i) “Distribution Valuation Date” means (i) in the case of a distribution
following the death of a Professional Branch Manager or the termination of a
Professional Branch Manager’s employment as a result of Disability, the date
that is ten (10) business days before the applicable Payment Date; and (ii) in
all other cases, April 25th (or, if Legg Mason Common Stock is not traded on its
principal exchange on that day, the next following day on which Legg Mason
Common Stock is traded on its principal exchange) preceding the applicable
Payment Date.

 

(j) “Dividend Payment Date” has the meaning specified in Section 6(b).

 

(k) “Eligible Professional Branch Manager” means a Professional Branch Manager
(i) who is employed in the Company’s Private Client Group, (ii) who is
classified by the Company as a Professional Branch Manager, (iii) who is
designated by the Committee as an Eligible Professional Branch Manager for the
relevant Fiscal Year prior to the end of such Fiscal Year, (iv) whose Formula
Compensation exceeds any applicable Guarantee for the Fiscal Year, and (v) who
is employed by the Company on the last day of the Fiscal Year, or who terminated
employment during the Fiscal Year by reason of death, Disability or Retirement.

 

(l) “Fair Market Value” means an amount equal to the average of the closing
prices on the principal exchange on which Legg Mason Common Stock is traded for
the date on which the price is being determined (i.e., the Valuation Date,
Dividend Payment Date, Distribution Valuation Date or other specified date) and
the four (4) trading days immediately following the applicable date on which the
value is being determined or, if Legg Mason Common Stock is not then traded on
an exchange, such amount as is determined by the Committee, in its discretion,
using any reasonable method of valuation. Any decline in the actual trading
price of Legg Mason Common Stock during the five (5) day pricing period shall be
the sole risk of the Professional Branch Manager.

 

2



--------------------------------------------------------------------------------

(m) “Formula Compensation” means the cash compensation due a Professional Branch
Manager (excluding the value of any Deferred Bonus or Retention Award, and
excluding any Recruiting Bonus) for a Fiscal Year as determined under the
Company’s Branch Manager Compensation Schedule for such Fiscal Year or the
Compensation Arrangement for such Professional Branch Manager for such Fiscal
Year, as applicable; provided that, in calculating Formula Compensation for
purposes of the Program, the provisions of the Branch Manager Compensation
Schedule or Compensation Arrangement that reduce a Professional Branch Manager’s
compensation for the Fiscal Year by up to $12,000 shall be disregarded.

 

(n) “Fiscal Year” means the fiscal year of the Company, which, as of the date
the Program is adopted, is the 12 month period beginning April 1 and ending
March 31. References herein to any certain Fiscal Year will refer to the Fiscal
Year ended on the March 31 of the year specified in such references.

 

(o) “Guarantee” means the minimum amount of compensation guaranteed to a
Professional Branch Manager for a Fiscal Year pursuant to an agreement or
arrangement between the Professional Branch Manager and the Company’s Private
Client Group management.

 

(p) “Legg Mason” means Legg Mason, Inc., a Maryland Corporation.

 

(q) “Legg Mason Common Stock” means shares of common stock, $.10 par value per
share, of Legg Mason, Inc.

 

(r) “Legg Mason Share Units” or “Share Units” means units that are economically
equivalent to, but are not actual, shares of Legg Mason Common Stock.

 

(s) “Override” means the difference for a Fiscal Year between (a) a Professional
Branch Manager’s Formula Compensation and (b) the greater of (i) such
Professional Branch Manager’s Salary Plus Draw or (ii) if such Professional
Branch Manager has a Guarantee for such Fiscal Year, such Professional Branch
Manager’s minimum compensation as specified in such Guarantee.

 

(t) “Payment Date” the date a Professional Branch Manager receives a payment
from Legg Mason pursuant to the Program.

 

(u) “Performance Unit” means an award granted pursuant to Section 11 of the
Plan. Performance Units granted under the Program will consist of Deferred
Bonuses and Retention Awards.

 

(v) “Professional Branch Manager” means an employee who devotes all of his or
her working time to the management of a retail branch office of the Company and
who is classified by the Company as a professional branch manager.

 

3



--------------------------------------------------------------------------------

(w) “Program” means the Professional Branch Manager Retention Program, the terms
and conditions of which are contained in this document, pursuant to which Legg
Mason will grant Deferred Bonuses and Retention Awards to Eligible Branch
Managers under the Plan.

 

(x) “Recruiting Bonus” means any compensation payable to a Professional Branch
Manager in connection with, or as a result of, the recruiting or hiring of new
employees of the Company.

 

(y) “Retention Award” means a Performance Unit granted under the Program that is
designed to assist the Company in retaining Eligible Professional Branch
Managers. The value of a Retention Award is based on an Eligible Professional
Branch Manager’s Override for such Fiscal Year. The right to receive payments
under a Retention Award is based the continued employment of a Professional
Branch Manager for a specific period of time.

 

(z) “Retirement” means a Professional Branch Manager’s termination of employment
with the Company (i) on or after age sixty-five (65); or (ii) at any time when
the sum of the Professional Branch Manager’s age at termination of employment
and his or her years of service with the Company equals at least seventy (70).

 

(aa) “Salary Plus Draw” means the total amount of compensation that a
Professional Branch Manager has received during a Fiscal Year (generally, the
amount of such Professional Branch Manager’s salary for such Fiscal Year plus
any mid-year profit sharing or other in-year bonuses paid to such Professional
Branch Manager), but excluding (i) all bonus amounts that were paid during such
Fiscal Year but were earned during the prior Fiscal Year and (ii) any Recruiting
Bonus paid to such Professional Branch Manager during such Fiscal Year.

 

(bb) “Valuation Date” means May 15th of each year (beginning with May 15, 2005)
or, if that day is not a day on which Legg Mason Common Stock is traded on the
principal exchange on which it is regularly traded, the next following trading
day.

 

3. Program Participation – Eligible Professional Branch Managers shall become
participants in the Program on the last day of the first Fiscal Year for which
they are designated by the Committee as an Eligible Professional Branch Manager.
In order to receive a Deferred Bonus or a Retention Award for any Fiscal Year
during which the Eligible Professional Branch Manager was employed, the
Professional Branch Manager must have been designated by the Committee prior to
the end of such Fiscal Year as an Eligible Professional Branch Manager for such
Fiscal Year. If an otherwise Eligible Professional Branch Manager terminates
employment with the Company during a Fiscal Year by reason of the Professional
Branch Manager’s death, Disability or Retirement, the Professional Branch
Manager may be entitled to a prorated Deferred Bonus and Retention Award for
such Fiscal Year (determined in accordance with Section 4).

 

If a Professional Branch Manager ceases to be an Eligible Professional Branch
Manager (e.g., because he or she ceases to be classified as a Professional
Branch Manager by the Company), but remains in the employ of the Company, the
Professional Branch Manager will

 

4



--------------------------------------------------------------------------------

continue to participate in the Program, but only with respect to amounts
previously credited to the Professional Branch Manager’s Account. If a
Professional Branch Manager ceases to be an Eligible Professional Branch
Manager, the Account shall be distributed in accordance with the provisions of
Section 8 (subject to the forfeiture provisions of Section 7), but no further
Deferred Bonuses or Retention Awards will be credited to the Account with
respect to any subsequent periods.

 

4. Deferred Bonuses and Retention Awards –

 

(a) Deferred Bonuses – As of the end of each Fiscal Year, Legg Mason will credit
to the Account of each Eligible Professional Branch Manager who has a positive
Override for such Fiscal Year an amount equal to the lesser of (i) the Override
of such Professional Branch Manager for such Fiscal Year or (ii) the first
$12,000 of the Override (or such other higher amount as may be determined by the
Committee). Such credit shall be designated as a Deferred Bonus.

 

The Deferred Bonus credited to the Account of an Eligible Professional Branch
Manger shall be subtracted from the Override otherwise payable to the
Professional Branch Manager.

 

(b) Retention Awards – As an incentive for Eligible Professional Branch Managers
to continue their employment with the Company, as of the end of each Fiscal
Year, Legg Mason will credit to the Account of each Eligible Professional Branch
Manager who has a positive Override for such Fiscal Year an amount equal to the
amount of Deferred Bonus credited to such Account for such Fiscal Year. Such
credit shall be designated as a Retention Award.

 

(c) Allocation of Deferred Bonuses and Retention Awards – Deferred Bonuses and
Retention Awards will be allocated to the Professional Branch Manager’s Account
as of the first Valuation Date following the close of the Fiscal Year to which
the Deferred Bonus and Retention Award relates.

 

(i) Allocation in Case of Death, Disability or Retirement – If the employment of
an Eligible Professional Branch Manager terminates during a Fiscal Year by
reason of the Professional Branch Manager’s death, Disability or Retirement, the
Professional Branch Manager may be entitled to a prorated Deferred Bonus and/or
Retention Award for such Fiscal Year. The Committee shall determine the
appropriate proration by multiplying the amount credited as a Deferred Bonus or
Retention Award and the amount of the Override for the Fiscal Year by a
fraction, the numerator of which is the number of calendar days during the
Fiscal Year during which the Professional Branch Manager was employed by the
Company and the denominator of which is 365.

 

5. Establishment of Professional Branch Manager Accounts

 

(a) Account Established for Each Professional Eligible Branch Manager – An
individual Account shall be established on the books of Legg Mason in the name
of each Eligible Professional Branch Manager, for the purpose of accounting for
Deferred

 

5



--------------------------------------------------------------------------------

Bonuses and Retention Awards credited to the Professional Branch Manager, and to
account for the Legg Mason Share Units into which such Deferred Bonuses and
Retention Awards are converted pursuant to Section 6. A separate sub-account
shall be established with respect to Deferred Bonuses and Retention Awards
credited for each Fiscal Year. Other sub-accounts may be established as the
Committee or Legg Mason deems appropriate to properly implement the provisions
of the Program.

 

(b) Account Statements – As soon as practicable after the Valuation Date, Legg
Mason shall provide each Eligible Professional Branch Manager who has a balance
in his or her Account with a statement showing the Deferred Bonuses and
Retention Awards credited to his or her Account with respect to each Fiscal
Year, the date on which the Professional Branch Manager is scheduled to vest in
the Retention Award (and the amount of Legg Mason Share Units into which
Deferred Bonuses and Retention Awards have been converted pursuant to Section 6)
for each Fiscal Year, and such other information as the Committee shall deem
relevant.

 

6. Investment of Deferred Bonuses and Retention Awards

 

(a) Phantom Stock Account – All Deferred Bonuses and Retention Awards for a
Fiscal Year shall be allocated to the Professional Branch Manager’s Account and
shall be deemed converted into Legg Mason Share Units. Legg Mason shall credit
the Professional Branch Manager’s Account with the amount of Share Units
resulting from the conversion of the Deferred Bonuses and Retention Awards. The
number of Share Units into which such Deferred Bonus and Retention Award shall
be converted (calculated to four decimal places) will be determined as of the
first Valuation Date following the Fiscal Year to which the Deferred Bonuses and
Retention Awards relate and will be equal to the amount of the Deferred Bonuses
and Retention Awards for the Fiscal Year divided by the Fair Market Value of a
share of Legg Mason Common Stock on such Valuation Date. The conversion of
Deferred Bonuses and Retention Awards into Legg Mason Share Units will be made
by Legg Mason as soon as administratively practicable after the first Valuation
Date following the Fiscal Year to which the Deferred Bonuses and Retention
Awards relate.

 

(b) Adjustment to Phantom Stock Account upon Dividend by Legg Mason – If, prior
to a Payment Date, Legg Mason pays any dividend (other than in Legg Mason Common
Stock) on its Common Stock, or makes any distribution (other than in Legg Mason
Common Stock) with respect thereto, the Professional Branch Manager’s Account
will be credited with a number of additional Share Units determined by dividing
the amount of the dividend or other distribution allocable to the Share Units
already credited to the Professional Branch Manager’s Account as of the record
date for the dividend or distribution, by 95% of the Fair Market Value of a
share of Legg Mason Common Stock on the payment date for the dividend or
distribution (the “Dividend Payment Date”). Amounts to be credited under this
subsection 6(b) will be credited as soon as administratively practicable after
the applicable Dividend Payment Date.

 

(c) Adjustment to Phantom Stock Account upon Certain Events – In the event that,
prior to a Payment Date, the number of outstanding shares of Legg Mason Common
Stock is changed by reason of a stock split, stock dividend, combination of
shares or

 

6



--------------------------------------------------------------------------------

recapitalization, or Legg Mason Common Stock is converted into or exchanged for
other shares as a result of a merger, consolidation, sale of assets or other
reorganization or recapitalization, the number of Share Units then credited to a
Professional Branch Manager’s Account will be appropriately adjusted so as to
reflect such change (based upon the best estimate of Legg Mason as to relative
values).

 

(d) Rights as LMI Stockholder –Neither the allocation of a Deferred Bonus or
Retention Award to the Account, nor any other provision of the Plan, shall
confer or be construed as conferring upon a Professional Branch Manager any
rights as a stockholder of Legg Mason or any right to have access to the books
and records of Legg Mason or any affiliate or subsidiary.

 

7. Vesting; Forfeiture of Account –

 

(a) Vesting of Deferred Bonus – The Deferred Bonus for each Fiscal Year shall be
fully vested at all times.

 

(b) Vesting of Retention Award – The Retention Award is designed to encourage a
Eligible Professional Branch Manager to remain employed by the Company. The
Retention Award for each Fiscal Year is subject to a six year “class year”
vesting schedule; that is, the Retention Award for a particular Fiscal Year
(together with any related investment adjustments thereto) shall vest if the
Professional Branch Manager remains continuously employed by the Company through
the last day of the sixth (6th) Fiscal Year following the Fiscal Year to which
the Retention Award relates. If a Professional Branch Manager’s employment with
the Company terminates for any reason (whether involuntary or voluntary and
whether with or without cause) other than death, Disability or Retirement on or
before the last day of the sixth Fiscal Year following the Fiscal Year to which
the Retention Award relates, the portion of the Professional Branch Manager’s
Account that relates to such non-vested Retention Award (consisting of the Legg
Mason Share Units into which such non-vested Retention Award was converted
pursuant to Section 6) shall be forfeited in their entirety.

 

(c) Retirement, Death or Disability – A Professional Branch Manager shall become
fully (100%) vested in the portion of his or her Account consisting of Retention
Awards (and the Legg Mason Share Units into which such Retention Awards were
converted pursuant to Section 6) upon Retirement, death or Disability. However,
the distribution (and potential forfeiture) of such portion of the Account to a
retired Professional Branch Manager shall be conditioned upon his or her
continued compliance with the provisions of Section 10.

 

(d) Forfeitures – Forfeited amounts (including amounts forfeited pursuant to
Section 10) shall revert to Legg Mason and will not be allocated to other
Professional Branch Managers.

 

8. Distributions –

 

(a) Stated Time – Except for cases of Retirement, Disability or death during
employment or following Retirement, and subject to the terms and conditions of
the Program and the Plan, distributions of the Deferred Bonus and Retention
Award credited to a

 

7



--------------------------------------------------------------------------------

Professional Branch Manager’s Account shall be made within seventy-five (75)
days after the last day of the sixth (6th) Fiscal Year following the Fiscal Year
to which the Deferred Bonus and Retention Award relates.

 

(b) Retirement – In the event a Professional Branch Manager’s employment with
the Company terminates as a result of Retirement, distribution of the
Professional Branch Manager’s remaining Account (including any prorated Deferred
Bonus and Retention Award to which the Professional Branch Manager may be
entitled for the Fiscal Year pursuant to Section 4) shall be made, subject to
the terms and conditions of the Program and the Plan, within seventy-five (75)
days after the close of the Fiscal Year following the Fiscal Year in which the
Professional Branch Manager retired, unless distribution of benefits is
forfeited pursuant to Section 10.

 

(c) Disability of Professional Branch Manager – In the event a Professional
Branch Manager’s employment with the Company terminates as a result of the
Professional Branch Manager’s Disability, all amounts in the Professional Branch
Manager’s Account (including any prorated Deferred Bonus and Retention Award to
which the Professional Branch Manager may be entitled for the Fiscal Year
pursuant to Section 4) shall be paid, subject to the terms and conditions of the
Program and the Plan, within seventy-five (75) days following the later of (i)
the date on which the Professional Branch Manager’s employment terminated and
(ii) the date the Committee determines that the Professional Branch Manager’s
employment terminated as a result of the Professional Branch Manager’s
Disability. The Committee, in its sole discretion, may determine that a
Professional Branch Manager has a Disability and that the Professional Branch
Manager’s employment with the Company terminated as a result of such Disability
at any time before, at the time of, or after the Professional Branch Manager’s
termination of employment.

 

(d) Death –

 

(i) Death During Employment – If a Professional Branch Manager’s employment with
the Company terminates as a result of the Professional Branch Manager’s death,
all amounts in the Professional Branch Manager’s Account (including any prorated
Deferred Bonus and Retention Award to which the Professional Branch Manager may
be entitled for the Fiscal Year pursuant to Section 4) shall be paid to the
Professional Branch Manager’s beneficiary (as determined pursuant to Section
8(d)(iii)) within seventy-five (75) days following the date of the Professional
Branch Manager’s death.

 

(ii) Death Following Retirement – In the event of a Professional Branch
Manager’s death subsequent to the date of the Professional Branch Manager’s
Retirement and at a time during which the Professional Branch Manager’s
remaining Account under the Program has not been distributed, all amounts then
remaining in the Professional Branch Manager’s Account shall be paid to the
Professional Branch Manager’s beneficiary (as determined pursuant to Section
8(d)(iii)) within seventy-five (75) days following Committee’s receipt of
written notification of the Professional Branch Manager’s death.

 

(iii) Designation of Beneficiary – Each Professional Branch Manager from time to
time may designate, on such form as the Committee may prescribe from

 

8



--------------------------------------------------------------------------------

time to time, any person or persons (who may be named contingently or
successively) to receive any amount payable under the Program upon or after his
or her death, and such designation may be changed from time to time by the
Professional Branch Manager by filing a new designation with the Committee. Each
designation will revoke all prior designations by the Professional Branch
Manager, shall be on a form prescribed by the Committee, and will be effective
only when filed in writing with the Committee during the Professional Branch
Manager’s lifetime. In the absence of a valid beneficiary designation, or if, at
the time any amount is payable to a Professional Branch Manager or beneficiary,
there is no living beneficiary eligible to receive the payment that has been
validly named by the Professional Branch Manager, then Legg Mason shall pay any
such amount to the Professional Branch Manager’s surviving spouse (if the
Professional Branch Manager was legally married at the time of his or her death)
or if there is no surviving spouse, to the Professional Branch Manager’s estate.
In determining the existence or identity of anyone entitled to payment, the
Committee may rely conclusively upon information supplied by the personal
representative of the Professional Branch Manager’s estate. In the event of a
lack of adequate information having been supplied to the Committee, or in the
event that any question arises as to the existence or identity of anyone
entitled to receive a payment as aforesaid, or in the event that a dispute
arises with respect to any such payment, or in the event that a beneficiary
designation conflicts with applicable law, or in the event the Committee is in
doubt for any other reason as to the right of any person to receive a payment as
beneficiary then, notwithstanding the foregoing, Legg Mason, in its sole
discretion, may, in complete discharge, and without liability for any tax or
other consequences which might flow therefrom: (i) distribute the payment to the
Professional Branch Manager’s estate, (ii) retain such payment, without
liability for interest, until the rights thereto are determined, or (iii)
deposit the payment into any court of competent jurisdiction.

 

9. Form of Distribution – The Professional Branch Manager’s Account shall be
distributed in whole shares of Legg Mason Common Stock as described below, based
on the Fair Market Value of Legg Mason Common Stock on the Distribution
Valuation Date. Whole Share Units to be distributed within a Professional Branch
Manager’s Account will be converted into shares of Legg Mason Common Stock on a
one-for-one basis. The portion of a Professional Branch Manager’s Account that
represents fractional Share Units and thus cannot be converted into whole shares
of Legg Mason Common Stock shall be distributed in cash. Any decline in the
actual trading price of Legg Mason Common Stock during the period between the
Distribution Valuation Date and the applicable Payment Date, as well as any
brokerage commissions, fees or other charges incurred by a Professional Branch
Manager in connection with the disposition of any shares of Legg Mason Common
Stock that are distributed to the Professional Branch Manager, shall be the sole
risk and responsibility of the Professional Branch Manager.

 

10. Non-Compete – If a retired Professional Branch Manager engages in
competition with the Company prior to the date of a distribution, the portion of
the Professional Branch Manager’s Account attributable to Retention Awards
(consisting of the Legg Mason Share Units into which such Retention Awards were
converted pursuant to Section 6) shall be forfeited in its entirety. Forfeited
amounts shall revert to Legg Mason and will not be allocated to other Branch
Managers.

 

9



--------------------------------------------------------------------------------

(a) For purpose of this Section, a Professional Branch Manager shall be deemed
to have “engaged in competition” with the Company if he or she:

 

(i) discloses the names of or otherwise identifies any of the Company’s
customers to any person, firm, corporation, association, or other entity which
provides products or services that are similar to those provided by the Company;

 

(ii) discloses to any person, firm, corporation, association, or other entity
any information regarding the Company’s general business practices or
procedures, methods of sale, list of products, personnel information or any
other information concerning the Company’s business;

 

(iii) owns, manages, operates, controls, is employed by, acts as an agent for,
participates in or is connected in any manner with the ownership, management,
operation or control of any firm, corporation, association or other entity which
is engaged in businesses which are or may be competitive to the business of the
Company; provided, further, that this restrictive covenant shall encompass the
State of Maryland and any other states where the Company is engaged in business,
and every city, county, and other political subdivision of such states; or

 

(iv) solicits or calls, either by himself or at his or her direction has any
other person or firm solicit or call, any of the customers of the Company on
whom the Professional Branch Manager called, with whom the Professional Branch
Manager became acquainted, or of whom the Professional Branch Manager learned of
during his or her employment by the Company.

 

(b) The determination of whether a Professional Branch Manager has violated the
terms of Section 10(a) shall be made by the Committee, in its sole and absolute
discretion, and the determination of the Committee shall be final, conclusive
and binding upon both the Professional Branch Manager (or any person or entity
claiming through the Professional Branch Manager) and Legg Mason.

 

(c) As a condition precedent to any distribution, the Committee may require a
certificate from the Professional Branch Manager certifying that he or she has
not violated any of the provisions of Section 10(a).

 

(d) It is the intention of Legg Mason and the Professional Branch Managers that
this Section be given the broadest protection allowed by law with regard to the
restrictions herein contained. Each restriction set forth in this Section shall
be construed as a condition separate and apart from any other restriction or
condition. To the extent that any restriction contained in this Section is
determined by any court of competent jurisdiction to be unenforceable by reason
of it being extended for too great a period of time, or as encompassing too
large a geographic area, or over too great a range of activity, or any
combination of these elements, then such restriction shall be interpreted to
extend only over the maximum period of time, geographic area, and range of
activities which the court deems reasonable and enforceable.

 

10



--------------------------------------------------------------------------------

(e) In the event a Professional Branch Manager desires a ruling as to the
potential application of this Section, he may request a ruling from the
Committee in accordance with Section 16.

 

(f) If the Committee in its discretion determines that an activity otherwise
described herein would not be injurious to the Company, it may waive the
application of this Section to such activity, which waiver shall be binding upon
the Professional Branch Manager and Legg Mason. The Committee shall exercise
such discretion in a uniform, nondiscriminatory manner.

 

11. Withholding Taxes – Amounts payable under the Plan shall be subject to such
deductions or withholding as may be required by law. Notwithstanding anything
herein to the contrary, Legg Mason may delay any distribution under the Plan
until the recipient of the distribution has separately provided for the payment
of any required withholding taxes with respect to the distribution by check or
other method approved by the Committee in its sole discretion. Legg Mason, to
the extent permitted or required by law, shall have the right (i) to deduct any
federal, state or local taxes of any kind required by law to be withheld with
respect to any taxable event under the Program from any amount payable hereunder
or from any commission or other payment (including salary or bonus) otherwise
due to a Professional Branch Manager from Legg Mason or the Company, and (ii) to
retain or sell without notice a sufficient number of shares of Legg Mason Common
Stock to be issued to such Branch Manager (or any other person entitled to
receive the payment due a Professional Branch Manager) to cover any such taxes.

 

12. Assignment of Benefits – No amount payable, or other right or benefit, under
the Plan will, except as otherwise specifically provided by the terms of this
document, the Plan or by applicable law, be subject to sale, assignment,
transfer, pledge, encumbrance, attachment, garnishment or levy prior to
distribution to a Professional Branch Manager. Since the Plan is intended to be
a non-qualified, unfunded plan that is not subject to the Employment Retirement
Income Security Act of 1974, as amended, payments under the Plan (including
payments under the Program) will not be subject to the provisions of any
qualified domestic relations order (as defined under the Internal Revenue Code
of 1986, as amended) applicable to a Professional Branch Manager’s Account.

 

13. Right to Offset – Notwithstanding any provision herein to the contrary, any
distribution payable under the Plan (including under the Program) may be used,
at the discretion of the Committee and subject to compliance with applicable
law, to offset any debt owed by a Professional Branch Manager to the Company at
the date such distribution would otherwise be paid. Legg Mason may withhold
distributions payable under the Plan (including distributions under the Program)
to offset any debts or other liabilities owed by a Professional Branch Manager
to Legg Mason or the Company. If Legg Mason is aware of any errors, loans
outstanding, or outstanding or pending liabilities of a Professional Branch
Manager, Legg Mason may withhold distributions under the Plan (including
distributions under the Program) until such time as the liabilities are
satisfied or Legg Mason has determined that an outstanding or pending liability
no longer exists.

 

11



--------------------------------------------------------------------------------

14. Unfunded Nature of The Plan – Legg Mason will not be required to purchase,
hold or dispose of any investments with respect to amounts credited to the
Account of any Professional Branch Manager participating in the Program. A
Professional Branch Manager has no interest in the Account or in any investments
Legg Mason may purchase with such amounts, except as a general, unsecured
creditor of Legg Mason.

 

The Program at all times shall be entirely unfunded. The Professional Branch
Manager’s Account is merely a record for measuring and determining the amount of
Deferred Bonuses and Retention Awards to be paid by Legg Mason to, or with
respect to, the Professional Branch Manager under the Program, and such Account
shall be established solely for such bookkeeping purposes. Legg Mason shall not
be required to segregate any funds or other assets to be used for payment of
benefits under the Program. The Professional Branch Manager’s Account shall not
be, or be considered as evidence of the creation of, a trust fund, an escrow or
any other segregation of assets for the benefit of the Professional Branch
Manager or any beneficiary of the Professional Branch Manager. There is no
guaranty of benefit payments to the Professional Branch Manager.

 

The obligation of Legg Mason to make the payments under the Program is an
unsecured contractual obligation only, and neither the Professional Branch
Manager nor any beneficiary of the Professional Branch Manager shall have any
beneficial or preferred interest by way of trust, escrow, lien or otherwise in
and to any specific assets or funds. The Professional Branch Manager and each
beneficiary of the Professional Branch Manager shall look solely to the general
credit of Legg Mason for satisfaction of any obligations due or to become due
under the Program.

 

Should Legg Mason elect to make contributions to a trust (hereinafter referred
to as the “Trust”) to assist Legg Mason in paying the benefits which may accrue
hereunder, the amounts contributed shall be used to purchase the deemed
investments under Section 6, subject to application of the provisions of this
Section 14 to the actual investments. However, contributions to the Trust shall
not reduce or otherwise affect Legg Mason’s liability to pay benefits under the
Program (which benefits may be paid from the Trust or from Legg Mason’s general
assets, in the discretion of Legg Mason), except that Legg Mason’s liability
shall be reduced by actual benefit payments from the Trust (and the Account
shall be appropriately adjusted to reflect such payments). If any such
investments, or any contributions to the Trust, are made by Legg Mason, such
investments shall have been made solely for the purpose of aiding Legg Mason in
meeting its obligations under the Program, and, except for actual contributions
to the Trust, no trust or trust fund is intended. To the extent that Legg Mason
does, in its discretion, purchase or hold any such investments (other than
through contributions to the Trust), Legg Mason will be named sole owner of all
such investments and of all rights and privileges conferred by the terms of the
instruments or certificates evidencing such investments. Nothing stated herein
will cause such investments, or the Trust, to form part of the Account, or to be
treated as anything but the general assets of Legg Mason, subject to the claims
of its general creditors, nor will anything stated herein cause such
investments, or the Trust, to represent the vested, secured or preferred
interest of the Professional Branch Manager. Legg Mason shall have the right at
any time to use such investments not held in the Trust in the ordinary course of
its business. Neither the Professional Branch Manager nor any of his or her
beneficiaries shall at any time have any interest in the Account or the Trust or
in any such investments, except as a general, unsecured creditor of Legg Mason
to the extent of the Deferred Bonuses and Retention Awards which are the subject
of the Program.

 

12



--------------------------------------------------------------------------------

15. Effect on Employment Rights And Other Benefit Programs – Neither
participation in nor any of the provisions of the Program shall give the
Professional Branch Manager any right to be retained in the employment of the
Company. The Program shall not be construed as a contract of employment. Legg
Mason and the Company maintain an employment-at-will policy. As an employee at
will, the Professional Branch Manager is free to end his or her employment with
the Company at any time for any reason or no reason, the Company is free to end
the employment with a Professional Branch Manager at any time for any reason or
no reason. Furthermore, the Company may end at any time a Professional Branch
Manager’s employment as a Professional Branch Manager or a Branch Manager. In
the event a Professional Branch Manager is no longer employed as a Professional
Branch Manager or otherwise ceases to be an Eligible Professional Branch
Manager, the Professional Branch Manager will no longer be entitled to Deferred
Bonuses and Retention Awards pursuant to the Program. However, as long as a
Professional Branch Manager continues to be employed in good standing by the
Company, the Professional Branch Manager shall continue to be entitled to the
Deferred Bonuses and Retention Awards previously credited to the Professional
Branch Manager’s Account under the Program. The Program is in addition to, and
not in lieu of, any other employee benefit plan or program in which the
Professional Branch Manager may be or become eligible to participate by reason
of employment with the Company, and the timing of receipt of benefits hereunder
shall have no effect on contributions to or benefits under such other plans or
programs except as the provisions hereof and of each such plan or program may
specify.

 

16. Administration – The Committee, as constituted from time to time, shall have
full power to interpret, construe and administer the Program, including
authority to determine any dispute or claim with respect thereto. The
determination of the Committee in any matter within the powers and discretion
granted to it under the Plan, made in good faith, shall be binding and
conclusive upon Legg Mason, the Professional Branch Manager and all other
persons having any right or benefit hereunder. The Program is in all respects
subject to the applicable terms of the Plan. The Committee’s determinations
under the Program need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Deferred Bonuses or Retention
Awards under the Program, whether or not such persons are similarly situated.

 

17. Paperless Communications – Notwithstanding anything contained herein to the
contrary, the Committee from time to time may establish uniform procedures
whereby with respect to any or all instances herein where a writing is required,
including, but not limited to any required written notice, election, consent,
authorization, instruction, direction, designation, request or claim,
communication may be made by any other means designated by the Committee,
including by paperless communication, and such alternative communication shall
be deemed to constitute a writing to the extent permitted by applicable law,
provided that such alternative communication is carried out in accordance with
such procedures in effect at such time.

 

18. Arbitration – As a condition precedent to the crediting and receipt of
Deferred Bonuses and Retention Awards under the Plan, each Professional Branch
Manager

 

13



--------------------------------------------------------------------------------

agrees that any controversy or dispute arising under the Plan which cannot be
resolved by the Committee shall be submitted for arbitration upon demand of
either party in accordance with the rules of the National Association of
Securities Dealers, Inc. or the New York Stock Exchange, Inc.

 

19. Controlling Law – The Program and this document shall be construed, and the
legal relations between the parties in connection with any dispute relating to
the Plan shall be determined, in accordance with the laws of the State of
Maryland; provided, however, that employment laws (including wage and hour laws)
shall be based on the law of the jurisdiction in which the Professional Branch
Manager is employed.

 

20. Amendment or Termination – Legg Mason reserves the right to amend or
terminate the Program at any time. Any such amendment or termination shall be by
action of the Committee.

 

21. Effect of Amendment or Termination – No amendment or termination of the
Program shall directly or indirectly affect the rights of any Professional
Branch Manager (or the Professional Branch Manager’s designated beneficiary) to
payment of the amount in his or her Account, to the extent that such amount was
payable under the terms of the Plan prior to the effective date of such
amendment or termination.

 

14